DETAILED ACTION
 	 Claims 1-20 are presented for examination on the merits. This allowance is in response to an IDS and RCE filed on 11/24/2020. The IDS has been fully considered.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/24/2020, 11/24/2020, and 02/02/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 03/28/2017 are accepted by the examiner.
Priority
	The application is filed on 01/10/2020 and claims an earlier priority date 03/14/2013 from provisional application 61/782,984.

Allowable Subject Matter
1.	  Claims 1-20 allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
 	 Independent claims 1, 8, and 15 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
 	Sharma et al. (US 20130219456 A1, prior art on the record) discloses A virtual file management system provides user access to managed content on mobile devices.  
 	The system comprises storage domains storing the managed content distributively using file systems, and a data infrastructure that organizes the managed content into a virtual file system that maintains information of storage domain specific file system primitives for accessing corresponding portions of the managed content. The data infrastructure, which maintains metadata of the storage domains and the mobile devices, comprises a policy definition and decision component that maintains policies defining controls for permissible operations on the managed content, the permissible operations including the file system primitives. A client application hosted on the mobile devices is coupled to the data infrastructure and the storage domains and includes an enforcement component that communicates with the policy definition and decision component to retrieve and enforce the policies by applying the controls on the mobile devices (Sharma, Abstract).
	Barstow et al. (US 20100076992 A1, prior art on the record) discloses techniques for providing integration via an Integrating Data Source (IDS). This data source may be 
 	Further, Barstow discloses a method for posing hierarchical queries across multiple data sources through a predefined data network. In the IDS, data networks are constructed from "nodes" and "connectors." One data network replaces multiple Hviews. Each node in the network is a relational table or other source of data. Each edge in the network is an XML-defined connector that describes the relationship between the two nodes. The connectors may be defined in static files or created in simple java code at run time (Barstow, Paragraph 0007)
   	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards methods for information integration across disparate information systems. The subject matters of independent claims 1, 8, and 15 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. Specifically, the limitations in claim 1 that recite: “an inbound check on the query utilizing the principals service which provides principals for the user across disparate information systems operating in a computing environment, the inbound check including: determining a security level associated with the user based at least on the principals provided by the principals service; and modifying the query from the user device based at least on the security level associated with the user, the modifying including augmenting the query with the principals provided by the principals service; at query time, performing the query, which has been modified through the inbound check……the outbound check including filtering the search results 
	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the references cited in the IDS filed on 11/24/2020, 11/24/2020, and 02/02/2021, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 8, and 15 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


					Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.